Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150876                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 150876
                                                                   COA: 324115
                                                                   Lenawee CC: 13-016749-FH;
                                                                   13-016750-FH; 13-016751-FH;
                                                                   13-016790-FH
  DAVID ANTHONY FLORES,
           Defendant-Appellant.

  ____________________________________/

         By order of September 16, 2015, the prosecuting attorney was directed to answer
  the application for leave to appeal the December 2, 2014 order of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2015
           p1216
                                                                              Clerk